DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda US 20100226681 in view of Fujita US 20070196119. 
Regarding claim 1, Okuda discloses:
A photo finisher comprising:
a heating roller (110) (FIG. 1) to generate heat,
a pressing roller (140) (FIG. 1) pressed against the heating roller to form a heating nip (N1) (FIG. 1),

a duct (152) (FIGs. 1 and 2) positioned apart from the belt, the duct including a first end (end of duct nearest fan) (FIG. 2) [0038] in a width direction being provided with an air outlet port and a second end (sealed end opposite end nearest fan) (FIG. 2), opposite to the first end, being blocked, and the duct including an air port opening towards the belt (FIG. 1).
Okuda discloses wherein the cooling fan is a suction fan rather than a blowing fan. Therefore, Okuda does not explicitly disclose wherein the first end is provided with an air inlet port and wherein the air port in the duct is an air discharge port opening towards the belt. 
Fujita discloses using either a suction fan or a blowing fan as a cooling fan [0056]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Okuda to include wherein the cooling fan is a blowing fan as disclosed by Fujita wherein the first end is provided with an air inlet port and wherein the duct includes an air discharge port opening towards the belt in order to more efficiently and precisely control the cooling air flow.  
Regarding claim 2, Okuda in view of Fujita teaches:
wherein a first section of the belt is defined by a downstream side from the heating roller to the supporting roller, and a second section of the belt is defined by an upstream side from the supporting roller to the heating roller (FIG. 1) (Okuda), and
the air discharge port faces the first section (FIG. 1) (Okuda).
Regarding claim 3, Okuda discloses:
wherein the duct comprises at least one of an inner duct inside the belt or an outer duct outside the belt (FIG. 1) (Okuda).
 Regarding claim 10, Okuda discloses:

a belt (130) (FIG. 1),
a heating roller (110) (FIG. 1) to support the belt with a support roller (120) (FIG. 1), the heating roller is to generate heat,
a pressing roller (140) (FIG. 1) to form a heating nip (N1) (FIG. 1) with the heating roller with the belt being between the pressing roller and the heating roller, and
a duct (152) (FIGs. 1 and 2) inside the belt on a downstream side of the heating nip, the duct including a first end (end of duct nearest fan) (FIG. 2) [0038] in a width direction being provided with an air outlet port and a second end (sealed end opposite end nearest fan) (FIG. 2), opposite to the first end, being blocked, and the duct including an air port opening towards the belt passing through the heating nip (FIG. 1).
Okuda discloses wherein the cooling fan is a suction fan rather than a blowing fan. Therefore, Okuda does not explicitly disclose wherein the first end is provided with an air inlet port and wherein the air port in the duct is an air discharge port opening towards the belt. 
Fujita discloses using either a suction fan or a blowing fan as a cooling fan [0056]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Okuda to include wherein the cooling fan in a blowing fan as disclosed by Fujita wherein the first end is provided with an air inlet port and wherein the duct includes an air discharge port opening towards the belt in order to more efficiently and precisely control the cooling air flow.  
Regarding claim 14, Okuda discloses:
An image forming apparatus comprising:
a printing unit (10) (FIG. 4) to form a toner image on a print medium, and

Regarding claim 15, Okuda discloses:
wherein the printing unit comprises a fuser to fix the toner image on the print medium [0077].

Allowable Subject Matter
Claims 4-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-7, the prior art of record does not disclose or suggest the recited “blocking member between the inner duct and the heating roller to block air discharged through the air discharge port from being directed to the heating roller” along with the remaining claim limitations.
Regarding claims 8 and 11, the prior art of record does not disclose or suggest the recited “wherein a total opening area of the air discharge port is between 500 mm2 to 1200 mm2” along with the remaining claim limitations.
Regarding claim 9, the prior art of record does not disclose or suggest the recited “wherein a distance between the air discharge port and the first section of the belt is between 5 mm to 20 mm” along with the remaining claim limitations.
Regarding claim 12, the prior art of record does not disclose or suggest the recited “wherein a distance between the air discharge port and the belt passing through the heating nip is between 5 mm to 20 mm” along with the remaining claim limitations.
.

Response to Arguments
The previous rejections of claim 2-7 and 9 under 35 U.S.C. 112 are withdrawn in light of applicant’s amendments.
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
Regarding claims 1 and 10, applicant argues that Okuda discloses a blowing fan, but does not include it with the duct arrangement of FIG. 1 (see page 6 of applicant’s arguments). Applicant is referring to a separate embodiment (shown in FIG. 9) that is not relied upon in the rejection. Further, applicant argues that the blowing fan of Fujita is used in a generalized way to blow air into a fixer and that the proposed modification contradicts the teachings of the two references (see page 6 of applicant’s amendments). As set forth above, the only difference between the cooling fan disclosed by Okuda and the instant application is that the cooling fan of Okuda is a suction fan instead of a blowing fan. Fujita discloses using either a suction fan or a blowing fan as a cooling fan [0056]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Okuda to include wherein the cooling fan is a blowing fan as disclosed by Fujita in order to more efficiently and precisely control the cooling air flow.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852